

	

		II

		109th CONGRESS

		2d Session

		S. 2266

		IN THE SENATE OF THE UNITED STATES

		

			February 9, 2006

			Mr. Santorum introduced

			 the following bill; which was read twice and referred to the

			 Committee on Homeland Security and

			 Governmental Affairs

		

		A BILL

		To establish a fellowship program for the congressional

		  hiring of disabled veterans.

	

	

		1.Short

			 titleThis Act may be cited as

			 the Disabled Veterans Fellowship Act

			 of 2006.

		2.Congressional

			 fellowships

			(a)In

			 generalThe Secretary of the Senate and the Clerk of the House of

			 Representatives shall establish a program to encourage the personal offices of

			 Members of Congress, committee offices, and leadership offices to hire disabled

			 veterans for temporary staff positions under the fellowship program established

			 by this Act.

			(b)Employment of

			 fellowsA disabled veteran congressional fellow hired under this

			 Act shall be employed—

				(1)at a level of

			 responsibility commensurate with the abilities of the fellow;

				(2)at a level of

			 compensation appropriate to the level of responsibility but not in excess of

			 the level of compensation authorized for other comparable employees of the

			 Senate and the House of Representatives; and

				(3)for not more than

			 a 12-month period of time.

				3.DefinitionsIn this Act:

			(1)Disabled

			 veteranThe term disabled veteran means a veteran

			 with a service-connected disability (as defined in section 101 of title 38,

			 United States Code) which was incurred or aggravated in the line of duty during

			 Operation Iraqi Freedom or Operation Enduring Freedom or during such other

			 operations as may be designated under regulations promulgated jointly by the

			 Secretary of the Senate and the Clerk of the House of Representatives in

			 consultation with the Secretary of Veterans Affairs.

			(2)Disabled

			 veteran congressional fellowThe term disabled veteran

			 congressional fellow means a fellow in the office of a Member of the

			 Senate or the House of Representatives or the office of a committee or joint

			 committee of the Senate or the House of Representatives or leadership office of

			 the Senate or the House of Representatives who is a disabled veteran.

			(3)Member of the

			 house of representativesThe term Member of the House of

			 Representatives includes a Delegate or Resident Commissioner to the

			 Congress.

			4.Exclusion of

			 disabled veteran congressional fellow from budget of employing office and

			 limits on number of employees of employing office

			(a)Treatment under

			 office budget

				(1)Separate

			 authorization of appropriationsThere are authorized to be

			 appropriated for fiscal year 2007 and each succeeding fiscal year from the

			 applicable accounts of the House of Representatives or the contingent fund of

			 the Senate such amounts as may be necessary for the salaries and related

			 expenses of disabled veteran congressional fellows during the fiscal

			 year.

				(2)Exclusion of

			 amounts appropriated from general budgets of employing officesTo

			 the extent that amounts are appropriated pursuant to this Act for the salary

			 and related expenses of a disabled veteran congressional fellow for a fiscal

			 year, such amounts shall not be paid from, and shall be excluded in determining

			 the balance of—

					(A)in the case of a

			 disabled veteran congressional fellow of the office of a Member of the House of

			 Representatives, the Member's Representational Allowance for that office for

			 the year; and

					(B)in the case of a

			 disabled veteran congressional fellow of any other office, any account of the

			 Senate or the House of Representatives from which the salaries and related

			 expenses of employees of the office is paid during the year.

					(b)Exclusion from

			 limits on number of positionsA disabled veteran congressional

			 fellow shall be excluded in determining the number of employees of the office

			 which employs the fellow for purposes of—

				(1)in the case of

			 the office of a Member of the House of Representatives, section 104 of Public

			 Law 104–186 (2 U.S.C. 92); and

				(2)in the case of

			 any other office, any applicable provision of law or any rule or regulation

			 which imposes a limit on the number of employees of the office.

				5.Rules governing

			 disabled veteran congressional fellows

			(a)In

			 generalThe Secretary of the Senate and the Clerk of the House of

			 Representatives shall implement rules establishing fellowships for disabled

			 veterans for service in the personal offices of Members of Congress, committee,

			 offices, and leadership offices.

			(b)ContentThe

			 rules promulgated by this section shall provide that the compensation of 1

			 disabled veteran fellow for each personal office or any Member of Congress and

			 1 disabled veteran fellow for each committee office and 1 disabled veteran

			 fellow for each leadership office shall not count against the staff allowance

			 of that Member of Congress, committee, or office.

			(c)AuthorizationsThe

			 Architect of the Capitol shall make whatever reasonable accommodation is

			 necessary to provide access to disabled veteran fellows hired pursuant to the

			 provisions of this Act.

			6.CompensationAny compensation received by a disabled

			 veteran pursuant to this Act shall not affect the benefits otherwise available

			 to that disabled veteran under other provisions of law.

		

